Opinion bt
Judge Menceb,,
A petition for review in the nature of an action in mandamus was filed in this Court on February 27, 1978 by present and former administrative faculty members at the 13 state colleges and Indiana University of Pennsylvania. The petition for review alleged that, since 1972, plaintiffs have been improperly compensated at a lower rate than teaching faculty with comparable faculty ranks and that the Commonwealth imposed limitations on the promotion of administrative faculty members in the form of “rank ceilings” which are not applicable to teaching faculty.
After hearings and upon consideration of excellent briefs and oral argument, we concluded, as a matter of law, that plaintiffs failed to pursue their claims with due diligence, to the prejudice of defendants, and consequently the plaintiffs’ claims are barred by laches. Therefore, we entered a decree nisi on August 6,1981 and dismissed plaintiffs ’ petition for review.
The plaintiffs have timely filed exceptions to our adjudication and decree nisi. We have carefully considered the plaintiffs ’ exceptions filed in this case and find them to be without merit.
*387Accordingly, we make the following
Order
And Now, this 3rd day of February, 1982, all of the exceptions filed to the adjudication and decree nisi, under date of August 6,1981, are dismissed, the decree nisi is affirmed, and the Prothonotary shall enter the decree nisi as a final decree.
Judge Palladino did. not participate in the decision in this case.